DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“time synchronizer” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The term “server”, recited in claim 1, covers a broad class of known structures that comprise computers and computer devices, and therefore does not invoke 35 USC 112f.


    PNG
    media_image1.png
    263
    854
    media_image1.png
    Greyscale

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image2.png
    350
    1184
    media_image2.png
    Greyscale


Additional Claim Interpretation:

	Claim 5, a “process” claim, recites, “wherein the method adopts the device of claim 1”, and the steps in the body of the claim make reference to the “splicing serve” of claim 1, and “image acquisition” which would be performed by the “camera” of claim 1.  Therefore, it is presumed for examination purposes that the entirety of the structural composition of claim 1 is required for the performance of the steps of claim 5, and that claim 1 is incorporated in total into claim 5. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the splicing features" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The following correction will be assumed for examination purposes:  “… with [the] splicing features to the …”  Claims 6-15 are rejected by dependency.

Claim 5 also recites the limitation "the face matching library” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The following correction will be assumed for examination purposes:  “… in a [the] face matching library …”  Claims 6-15 are rejected by dependency.
	
Claim 7 recites, “performed by a splicing server”.  However, claim 7 depends from claim 5, which incorporates claim 1 in its entirety (see the preamble of claim 5, and the examiner’s claim interpretation note above).  Claim 1 establishes an antecedent for a “splicing server”, and therefore it is not clear whether claim 7 is referring that the splicing server of claim 1, or to a different splicing server.  the [a] splicing server.”
 
Claim limitation “time synchronizer” in claim 1 (and claims 2-4 by dependency) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The specification is silent as to what structure constitutes the “time synchronizer”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pearson et al. (US 2019/0303683 A1).  Pearson discloses:

Regarding claim 1, a multi-camera multi-face video splicing acquisition device, comprising: 

at least one camera for intermittently or successively capturing videos or images with a human face for a continuous or intermittent period of time (

    PNG
    media_image3.png
    340
    300
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    166
    691
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    208
    690
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    230
    698
    media_image6.png
    Greyscale

 ); 

at least one splicing server for face tracking, face recognition, face cutting, face sorting and face splicing of face videos or images captured by one or several cameras (

	The “server”:

    PNG
    media_image7.png
    270
    305
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    105
    520
    media_image8.png
    Greyscale


	Face “tracking”:

    PNG
    media_image9.png
    170
    689
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    356
    776
    media_image10.png
    Greyscale

	“face recognition”:

    PNG
    media_image11.png
    172
    521
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    438
    689
    media_image12.png
    Greyscale


	“face cutting”:

    PNG
    media_image13.png
    481
    418
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    322
    704
    media_image14.png
    Greyscale

	


    PNG
    media_image15.png
    177
    691
    media_image15.png
    Greyscale

“face sorting”:


    PNG
    media_image16.png
    326
    686
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    375
    682
    media_image17.png
    Greyscale
 
	“face splicing”:


    PNG
    media_image18.png
    619
    941
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    535
    685
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    75
    686
    media_image20.png
    Greyscale


); 

at least one time synchronizer for calibrating the time of at least one camera and splicing server (“time stamps” are added to the video data captured by the capture devices, which is used by the splicing server to form the video summaries as described;


    PNG
    media_image21.png
    175
    678
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    855
    1121
    media_image22.png
    Greyscale

); 




    PNG
    media_image23.png
    544
    963
    media_image23.png
    Greyscale

 ). 

Regarding claim 2, the multi-camera multi-face video splicing acquisition device according to claim 1, wherein the face tracking, face recognition, face cutting, face sorting, and face splicing are successively performed (see figures 4 and 7). 

Regarding claim 3, the multi-camera multi-face video splicing acquisition device according to claim 1, wherein the face tracking, face recognition, face cutting face sorting and face splicing are independently performed (see figures 4 and 7). 

claim 4, the multi-camera multi-face video splicing acquisition device according to claim 3, wherein the splicing server performs the above steps and finally obtains a video and/or image having splicing features including at least one face (


    PNG
    media_image24.png
    744
    1048
    media_image24.png
    Greyscale

	The new output vide contains the face from these videos:


    PNG
    media_image25.png
    410
    740
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    536
    992
    media_image26.png
    Greyscale

 ). 

claim 5, a multi-camera multi-face video splicing acquisition method, wherein the method adopts the device of claim 1 and comprises the following steps:

(1) image acquisition (

    PNG
    media_image27.png
    385
    328
    media_image27.png
    Greyscale


 ); 

(2) image sending: sending videos or images with the splicing features to the splicing server (


    PNG
    media_image28.png
    805
    409
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    96
    714
    media_image29.png
    Greyscale

); 

(3) tracking and recognizing: tracking and recognizing human faces for the videos or images (

    PNG
    media_image30.png
    222
    634
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    172
    529
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    443
    718
    media_image32.png
    Greyscale

);

(4) face cutting: performing face cutting frame by frame, to obtain the face images after cutting ( 

    PNG
    media_image13.png
    481
    418
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    322
    704
    media_image14.png
    Greyscale

	


    PNG
    media_image15.png
    177
    691
    media_image15.png
    Greyscale


    PNG
    media_image33.png
    139
    702
    media_image33.png
    Greyscale

); 

(5) face sorting: sorting the face images according to different time stamps saved by each face image to obtain a face sequence (


    PNG
    media_image34.png
    404
    672
    media_image34.png
    Greyscale


 ); 

(6) face comparing: matching the face image in the face sequence with the face image in the face matching library, and storing the unmatched face sequence as new data (

    PNG
    media_image35.png
    164
    497
    media_image35.png
    Greyscale




    PNG
    media_image36.png
    436
    692
    media_image36.png
    Greyscale

	Note, given that the video data is “tagged with the identities of faces represented in the video data” and the server identifies a “face in the video frame from a list of identities associated with the video data”, it flows from the reference as would be understood by one of ordinary skill in the art that a new face that has not been previously identified (first time face) must be added to the “list”); 

(7) face splicing: Splicing the matched face sequence in the face matching library with the sequence in the library in chronological order to form a new face sequence ( 


    PNG
    media_image37.png
    718
    1049
    media_image37.png
    Greyscale


    PNG
    media_image20.png
    75
    686
    media_image20.png
    Greyscale

). 

Regarding claim 6, the multi-camera multi-face video splicing acquisition method according to claim 5, wherein the image acquisition and the image sending are performed by at least one camera (

    PNG
    media_image38.png
    199
    698
    media_image38.png
    Greyscale



    PNG
    media_image39.png
    336
    278
    media_image39.png
    Greyscale


 ). 

Regarding claim 7, the multi-camera multi-face video splicing acquisition method according to claim 5, wherein the tracking and recognizing, face cutting, face sorting, face matching and face splicing are performed by a splicing server (


    PNG
    media_image40.png
    368
    331
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    141
    700
    media_image41.png
    Greyscale

). 

Regarding claim 9, the multi-camera multi-face video splicing acquisition method according to claim 5, wherein the recognizing in the step (3) specifically refers to performing multi-face detection on each frame of image, and uniquely identifying each detected face, and performing feature point coordinate extraction on the recognized face ( 


    PNG
    media_image42.png
    224
    685
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    443
    703
    media_image43.png
    Greyscale

). 




claim 11, the multi-camera multi-face video splicing acquisition method according to claim 5, wherein the face cutting in the step (4) specifically refers to cutting the face recognized in each frame of image from images of the video frame, generating an image of a single face and copying the time stamp of the frame of image (

    PNG
    media_image44.png
    225
    814
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    646
    481
    media_image45.png
    Greyscale

). 

Regarding claim 10, the next frame of image should be recognized whether or not to contain the person's face when performing face recognition on each subsequent frame of images, and if so, 

    PNG
    media_image46.png
    297
    473
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    367
    474
    media_image47.png
    Greyscale

 

    PNG
    media_image48.png
    317
    1152
    media_image48.png
    Greyscale


	Faces are tracked, and thus features are identified across video frames;  Note, given that the video data is “tagged with the identities of faces represented in the video data” and the server identifies a “face in the video frame from a list of identities associated with the video data”, it flows from the reference as would be understood by one of ordinary skill in the art that a new face that has not been previously identified (first time face) must be added to the “list”). 

Regarding claim 13, the multi-camera multi-face video splicing acquisition method according to claim 10, wherein the face comparing in the step (6) specifically refers to comparing the face comparison image in the face sequence with the face comparison image in the face matching library to confirm whether or not to match, and if match, the face sequence and the corresponding face sequence in the face matching library belong to the same face, and if not match, the face sequence is considered to belong to a new face, and the face sequence is added to the face matching library (Refer to the claim 10 rejection above). 





Allowable Subject Matter
Claims 8, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and when the rejections of claims 1-15 under 35 USC 112b above are overcome.

Regarding claim 8, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of, “extracting the video stream captured by the camera, performing decoding, generating each frame of image and recording a time stamp for each frame of image, and the time stamp being recognized by the time synchronizer.” 

	Regarding claims 12 and 14, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of, “wherein the face sorting in the step (5) [specifically refers to] further comprises sorting the images cut from the same person's face in chronological order as a face sequence, and selecting one image from the face sequence as a face comparison image.”  

Regarding claim 15, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of, “wherein the method further comprises a step of performing time-series waveform analysis on the face sequence after multiple splicing, and splicing discontinuous waveforms in the time-series waveform analysis according to the cycle of fluctuation to form a complete long-cycle waveform.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665